This suit was brought by Victoria Houston against Atlanta Life Insurance Company to recover upon an insurance policy for $500 issued to Henry Houston, husband of plaintiff, and naming plaintiff as beneficiary.
The policy was issued on January 16, 1928; Henry Houston died on the 1st day of August, 1934.
The insurance company claimed that the policy had lapsed before the death of the insured and refused to pay the policy, and the beneficiary brought this suit. The premiums had been paid to July 11, 1932.
The policy contained the following: "Non-forfeiture provisions. If this policy shall lapse for non-payment of premium after premiums have been paid for four years or more, the insured, without any action on his or her part, will become entitled to non-participating extended insurance for the face amount of this policy specified in the following table for the age of the insured at the date this policy becomes effective under the number of years for which premiums have been fully paid."
The only issue of fact to be determined was the period of time the policy was continued in force from and after July 11, 1932, under the extended insurance feature of the policy. That issue was submitted to the jury on special issues, and the jury answered: Two years and two months.
The court also submitted the issue as to the reasonable attorney fee, and the jury found $150.
On the return of the verdict the court entered judgment for plaintiff for the $500, the amount of the policy, $60 penalty, and $150 attorney fee, and costs.
The jury, on sufficient evidence, decided against the company the only issues of fact presented. The insurance company submits a number of propositions. We have considered them. They are overruled.
The case is affirmed.